 Case 7:21-mj-00083-RSB Document 5-1 Filed 07/02/21 Page 1 of 1 Pageid#: 97
                                                                  7:21mj83




                                 ATTACHMENT A
                         ITEMS/LOCATIONS TO BE SEARCHED


       1.      The property to be searched is the residence, outbuildings, sheds, garages,
vehicles, and curtilage located at 1765 Otter Drive, Ferrum, Virginia, 24087 (the “SUBJECT
PREMISES” and home of Thomas Robertson). A picture of the SUBJECT PREMISES is
provided below for reference.




       2.       Pursuant to authorization described in the “Additional Request” Section of this
application, the following searches are authorized:

               a. The Person of Thomas Robertson, where he may be found within the Western
                  District of Virginia.

               b. Containers such as bags or boxes within Thomas Robertson’s immediate
                  control that may reasonably contain the items to be seized including electronic
                  devices.

               c. Conveyances, including automobiles, operated by Robertson or areas under
                  his control, for example a passenger compartment of a vehicle, at the time he
                  may be encountered by law enforcement within the Western District of
                  Virginia.


                                                27
